UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): May 29, 2015 DIVERSIFIED RESOURCES. INC. (Exact name of registrant as specified in its charter) Nevada None 98-0687026 (State or other jurisdiction (Commission File No.) (IRS Employer of incorporation) Identification No.) 1789 W. Littleton Blvd. Littleton, CO 80120 (Address of principal executive offices, including Zip Code) Registrant's telephone number, including area code: (303) 797-5417 N/A (Former name or former address if changed since last report) Check appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-14(c) under the Exchange Act (17 CFR240.13e-4(c)) Item 8.01.Other Events On May 29, 2015 the Company posted a Power Point Presentation, filed as Exhibit 99, on its website. Item 9.01. Financial Statements and Exhibits (d) Exhibits Number Description 99 Power Point Presentation SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:May 29, 2015 DIVERSIFIED RESOURCES, INC. By: /s/Paul Laird Paul Laird, Chief Executive Officer
